Exhibit 10.49

EMPLOYMENT AGREEMENT

This Employment Agreement is made and entered into on the 18th day of January,
2001, among CSG SYSTEMS INTERNATIONAL, INC. (“CSGS”), a Delaware corporation,
CSG SYSTEMS, INC. (“Systems”), a Delaware corporation, and JOSEPH T. RUBLE (the
“Executive”). CSGS and Systems collectively are referred to in this Employment
Agreement as the “Companies”.

* * *

WHEREAS, Systems is a wholly-owned subsidiary of CSGS; and

WHEREAS, the Executive currently is employed by Systems and serves as the Senior
Vice President-Corporate Development, Secretary, and General Counsel of Systems
and as Secretary and General Counsel of CSGS; and

WHEREAS, the Companies desire to provide for the continued employment of the
Executive in such capacities; and

WHEREAS, the Executive desires to accept such continued employment upon the
terms set forth in this agreement;

NOW, THEREFORE, in consideration of the foregoing recitals and the respective
covenants and agreements of the parties contained in this document, the
Companies and the Executive agree as follows:

1. Employment and Duties. Each of the Companies hereby employs the Executive as
its Secretary and General Counsel, and Systems further employs the Executive as
its Senior Vice President-Corporate Development, throughout the term of this
agreement and agrees to cause the Executive from time to time to be elected or
appointed to such corporate offices or positions. The duties and
responsibilities of the Executive shall include the duties and responsibilities
of the Executive’s corporate offices and positions referred to in the preceding
sentence which are set forth in the respective bylaws of the Companies from time
to time, general supervision of the legal affairs of the Companies, and such
other duties and responsibilities consistent with the Executive’s corporate
offices and positions referred to in the preceding sentence and this agreement
which the Board of Directors of CSGS (the “Board”) or the Chief Executive
Officer or President of CSGS from time to time may assign to the Executive. If
the Executive is elected or appointed as a director of CSGS or Systems or as an
officer or director of any of the respective subsidiaries of the Companies
during the term of this agreement, then he also shall serve in such capacity or
capacities but without additional compensation.

2. Term. The term of this agreement shall begin on January 1, 2001, and shall
continue thereafter through December 31, 2001, unless the Executive’s employment
under this agreement is sooner terminated in accordance with this agreement. On
December 31 of each year during the term of this agreement, as extended from
time to time pursuant to this sentence, beginning December 31, 2001, the term of
this agreement automatically and without further action being required shall be
extended by one (1) year unless, not later than one (1) year prior to a
particular



--------------------------------------------------------------------------------

December 31, either CSGS notifies the Executive and Systems in writing or the
Executive notifies the Companies in writing that such extension shall not occur
on such December 31, in which latter case this agreement shall terminate upon
the expiration of its then current term, unless the Executive’s employment under
this agreement is sooner terminated in accordance with this agreement.
References in this agreement to the “current term” of this agreement shall
include both the original term of this agreement and any automatic extensions of
such term which actually have occurred pursuant to this Paragraph 2.

3. Place of Employment. Regardless of the location of the executive offices of
the Companies during the term of this agreement, the Companies shall maintain a
suitably staffed office for the Executive in the Denver, Colorado, metropolitan
area during the term of this agreement; and the Executive will not be required
without his consent to relocate or transfer his executive office or principal
residence from the immediate vicinity of the Denver, Colorado, metropolitan
area.

4. Base Salary. For all services to be rendered by the Executive pursuant to
this agreement, the Companies agree to pay the Executive during the term of this
agreement a base salary (the “Base Salary”) at an annual rate of $180,200
through January 31, 2001, and at an annual rate of not less than $207,230 after
January 31, 2001; provided, that the Base Salary as then in effect shall be
increased as of February 1 of each calendar year after 2001 during the term of
this agreement by at least the same percentage that the United States Department
of Labor Consumer Price Index (All Items) for All Urban Consumers, 1982-84=100
(“CPI-U”) for the November immediately preceding such February 1 increased over
the CPI-U for the November one year earlier. The Chief Executive Officer or
President of CSGS shall review the Base Salary at least annually for the purpose
of determining whether a Base Salary increase greater than such CPI-U increase
should be granted to the Executive for a particular 12-month period. The
Executive’s annual incentive bonus provided for in Paragraph 5 and all other
compensation and benefits to which the Executive is or may become entitled
pursuant to this agreement or under any plans or programs of the Companies shall
be in addition to the Base Salary.

5. Annual Incentive Bonus. As soon as practicable after the execution of this
agreement, the Chief Executive Officer of CSGS or his delegate shall establish
an incentive bonus program for the Executive for 2001. Such incentive bonus
program shall be reflected either in a written supplement to this agreement
signed by the Companies and the Executive or in such other form as the Companies
and the Executive may agree upon. The same procedure shall be followed for
subsequent calendar years during the term of this agreement, so that an annual
incentive bonus program for the Executive will be in effect throughout the term
of this agreement. The Executive and the Companies understand and acknowledge
that, among other things, such incentive bonus program will involve achievement
by the Companies of various financial objectives, which may include but are not
limited to revenues and earnings, and also may include achievement by the
Companies or the Executive of various non-financial objectives. Such incentive
bonus program for each calendar year shall provide the opportunity for the
Executive to earn an incentive bonus of not less than forty percent (40%) of his
Base Salary for such calendar year if the agreed upon objectives are fully
achieved. The Board from time to time also may establish incentive compensation
programs for the Executive covering periods of more than one (1) year, and any
such programs shall be in addition to the annual incentive bonus program
required by this Paragraph 5.

 

2



--------------------------------------------------------------------------------

6. Expenses. During the term of this agreement, the Executive shall be entitled
to prompt reimbursement by the Companies of all reasonable ordinary and
necessary travel, entertainment, and other expenses incurred by the Executive
(in accordance with the policies and procedures established by the Companies for
their respective senior executive officers) in the performance of his duties and
responsibilities under this agreement; provided, that the Executive shall
properly account for such expenses in accordance with the policies and
procedures of the Companies, which may include but are not limited to itemized
accountings.

7. Other Benefits. During the term of this agreement, the Companies shall
provide to the Executive and his eligible dependents at the expense of the
Companies individual or group medical, hospital, dental, and long-term
disability insurance coverages and group life insurance coverage, in each case
at least as favorable as those coverages which are provided to other vice
presidents of the Companies. During the term of this agreement, the Executive
also shall be entitled to participate in such other benefit plans or programs
which the Companies from time to time may make available to their employees
generally (except, if applicable, any programs in which executive officers of
CSGS are not eligible to participate because of securities law reasons).

8. Vacations and Holidays. During the term of this agreement, the Executive
shall be entitled to paid vacations and holidays in accordance with the policies
of the Companies in effect from time to time for their respective senior
executive officers, but in no event shall the Executive be entitled to less than
four (4) weeks of vacation during each calendar year.

9. Full-Time Efforts and Other Activities. During the term of this agreement, to
the best of his ability and using all of his skills, the Executive shall devote
substantially all of his working time and efforts during the normal business
hours of the Companies to the business and affairs of the Companies and to the
diligent and faithful performance of the duties and responsibilities assigned to
him pursuant to this agreement, except for vacations, holidays, and sick days.
However, the Executive may devote a reasonable amount of his time to civic,
community, or charitable activities, to service on the governing bodies or
committees of trade associations or similar organizations of which either or
both of the Companies are members, and, with the prior approval of the Board,
the Chief Executive Officer, or the President of CSGS, to service as a director
of other corporations and to other types of activities not expressly mentioned
in this paragraph, so long as the activities referred to in this sentence do not
materially interfere with the proper performance of the Executive’s duties and
responsibilities under this agreement. The Executive also shall be free to
manage and invest his assets in such manner as will not require any substantial
services by the Executive in the conduct of the businesses or affairs of the
entities or in the management of the properties in which such investments are
made, so long as such activities do not materially interfere with the proper
performance of the Executive’s duties and responsibilities under this agreement.

10. Termination of Employment.

(a) Termination Because of Death. The Executive’s employment by the Companies
under this agreement shall terminate upon his death. If the Executive’s
employment under this agreement terminates because of his death, then the
Executive’s estate or his beneficiaries (as the

 

3



--------------------------------------------------------------------------------

case may be) shall be entitled to receive the following compensation and
benefits from the Companies:

 

  (i) The Base Salary through the date of the Executive’s death;

 

  (ii) A pro rata portion of the Executive’s annual incentive bonus for the
calendar year in which his death occurs (computed as if the Executive were
employed by the Companies throughout such calendar year), based upon the number
of days in such calendar year elapsed through the date of the Executive’s death
as a proportion of 365, to be paid at the same time that such incentive bonus
would have been paid had the Executive’s death not occurred;

 

  (iii) Any other amounts earned, accrued, or owed to the Executive under this
agreement but not paid as of the date of the Executive’s death; and

 

  (iv) Any other benefits payable by reason of the Executive’s death, or to
which the Executive otherwise may be entitled, under any benefit plans or
programs of the Companies in effect on the date of the Executive’s death.

(b) Termination Because of Disability. If the Executive becomes incapable by
reason of physical injury, disease, or mental illness of substantially
performing his duties and responsibilities under this agreement for a continuous
period of six (6) months or more or for more than one hundred eighty (180) days
in the aggregate (whether or not consecutive) during any 12-month period, then
at any time after the elapse of such six-month period or such 180 days, as the
case may be, the Board may terminate the Executive’s employment by the Companies
under this agreement. If the Executive’s employment under this agreement is
terminated by the Board because of such disability on the part of the Executive,
then the Executive shall be entitled to receive the following compensation and
benefits from the Companies:

 

  (i) The Base Salary through the effective date of such termination;

 

  (ii) A pro rata portion of the Executive’s annual incentive bonus for the
calendar year in which such termination occurs (computed as if the Executive
were employed by the Companies throughout such calendar year), based upon the
number of days in such calendar year elapsed through the effective date of such
termination as a proportion of 365, to be paid at the same time that such
incentive bonus would have been paid if such termination had not occurred;

 

4



--------------------------------------------------------------------------------

  (iii) Any other amounts earned, accrued, or owed to the Executive under this
agreement but not paid as of the effective date of such termination;

 

  (iv) Continued participation in the following benefit plans or programs of the
Companies which may be in effect from time to time and in which the Executive
was participating as of the effective date of such termination, to the extent
that such continued participation by the Executive is permitted under the terms
and conditions of such plans (unless such continued participation is restricted
or prohibited by applicable governmental regulations governing such plans),
until the first to occur of the cessation of such disability, the Executive’s
death, the Executive’s attainment of age sixty-five (65), or (separately with
respect to the termination of each benefit) the provision of a substantially
equivalent benefit to the Executive by another employer of the Executive:

 

  (1) Group medical and hospital insurance,

 

  (2) Group dental insurance,

 

  (3) Group life insurance, and

 

  (4) Group long-term disability insurance;

and

 

  (v) Any other benefits payable by reason of the Executive’s disability, or to
which the Executive otherwise may be entitled, under any benefit plans or
programs of the Companies in effect on the effective date of such termination.

For purposes of this subparagraph (b), decisions with respect to the Executive’s
disability shall be made by the Board, using its reasonable good faith judgment;
and, in making any such decision, the Board shall be entitled to rely upon the
opinion of a duly licensed and qualified physician selected by a majority of the
members of the Board who are not employees of either of the Companies or any of
their respective subsidiaries.

(c) Termination for Cause. The Board may terminate the Executive’s employment by
the Companies under this agreement for cause; however, for purposes of this
agreement “cause” shall mean only (i) the Executive’s confession or conviction
of theft, fraud, embezzlement, or other crime involving dishonesty, (ii) the
Executive’s excessive absenteeism (other than by reason of physical injury,
disease, or mental illness) without a reasonable justification, (iii) material
violation by the Executive of the provisions of Paragraph 11, (iv) habitual and
material negligence by the Executive in the performance of his duties and
responsibilities under or pursuant to this agreement and failure on the part of
the Executive to cure such negligence within twenty (20) days after his receipt
of a written notice from the Board or the Chief Executive Officer of CSGS
setting forth in reasonable detail the particulars of such negligence,
(v) material non-compliance by the Executive with his obligations under
Paragraph 9 and failure to correct

 

5



--------------------------------------------------------------------------------

such non-compliance within twenty (20) days after his receipt of a written
notice from the Board or the Chief Executive Officer of CSGS setting forth in
reasonable detail the particulars of such non-compliance, (vi) material failure
by the Executive to comply with a lawful directive of the Board or the Chief
Executive Officer of CSGS and failure to cure such non-compliance within twenty
(20) days after his receipt of a written notice from the Board or the Chief
Executive Officer of CSGS setting forth in reasonable detail the particulars of
such non-compliance, (vii) a material breach by the Executive of any of his
fiduciary duties to the Companies and, if such breach is curable, the
Executive’s failure to cure such breach within ten (10) days after his receipt
of a written notice from the Board or the Chief Executive Officer of CSGS
setting forth in reasonable detail the particulars of such breach, or
(viii) willful misconduct or fraud on the part of the Executive in the
performance of his duties under this agreement. In no event shall the results of
operations of the Companies or any business judgment made in good faith by the
Executive constitute an independent basis for termination for cause of the
Executive’s employment under this agreement. Any termination of the Executive’s
employment for cause must be authorized by a majority vote of the Board taken
not later than nine (9) months after a majority of the members of the Board
(other than the Executive) have actual knowledge of the occurrence of the event
or conduct constituting the cause for such termination. If the Executive’s
employment under this agreement is terminated by the Board for cause, then the
Executive shall be entitled to receive the following compensation and benefits
from the Companies:

 

  (i) The Base Salary through the effective date of such termination;

 

  (ii) Any other amounts earned, accrued, or owed to the Executive under this
agreement but not paid as of the effective date of such termination; and

 

  (iii) Any other benefits payable to the Executive upon his termination for
cause, or to which the Executive otherwise may be entitled, under any benefit
plans or programs of the Companies in effect on the effective date of such
termination.

(d) Termination Without Cause Prior to a Change of Control. If, prior to the
occurrence of a Change of Control, the Companies terminate the Executive’s
employment under this agreement for any reason other than cause or the
Executive’s death or disability, then the Executive shall be entitled to receive
the following compensation, benefits, and other payments from the Companies:

 

  (i)

The Base Salary through that date which is one (1) year after the effective date
of such termination (the “Ending Date”), to be paid at the same times that the
Base Salary would have been paid if such termination had not occurred; provided,
that if the Executive commences employment with another employer, whether as an
employee or as a consultant, prior to the Ending Date (for purposes of this
Paragraph 10, the “Other Employment”), then such payments of the Base Salary
shall be reduced from time to time by the aggregate amount of salary, cash
bonus, and consulting fees received or receivable by the

 

6



--------------------------------------------------------------------------------

 

Executive from the Other Employment for services performed by him during the
period from the commencement of the Other Employment through the Ending Date;

 

  (ii) The Executive’s annual incentive bonus for the calendar year in which
such termination occurs (computed as if the Executive were employed by the
Companies throughout such calendar year), to be paid at the same time that such
incentive bonus would have been paid if such termination had not occurred and to
be no less than the Executive’s annual incentive bonus for the calendar year
immediately preceding the calendar year in which such termination occurs;

 

  (iii) An amount equal to fifty percent (50%) of the Base Salary in effect on
the effective date of such termination, such amount to be paid, without
interest, one year after the effective date of such termination.

 

  (iv) Any other amounts earned, accrued, or owed to the Executive under this
agreement but not paid as of the effective date of such termination;

 

  (v) Continued participation in the following benefit plans or programs of the
Companies which may be in effect from time to time and in which the Executive
was participating as of the effective date of such termination, to the extent
that such continued participation by the Executive is permitted under the terms
and conditions of such plans (unless such continued participation is restricted
or prohibited by applicable governmental regulations governing such plans),
until the first to occur of the Ending Date or (separately with respect to the
termination of each benefit) the provision of a substantially equivalent benefit
to the Executive by another employer of the Executive:

 

  (1) Group medical and hospital insurance,

 

  (2) Group dental insurance,

 

  (3) Group life insurance, and

 

  (4) Group long-term disability insurance;

and

 

  (vi) Any other benefits payable to the Executive upon his termination without
cause, or to which the Executive otherwise may be entitled, under any benefit
plans or programs of the Companies in effect on the effective date of such
termination.

 

7



--------------------------------------------------------------------------------

(e) Termination Without Cause After a Change of Control. If, after the
occurrence of a Change of Control, the Companies or any Permitted Assignee
terminates the Executive’s employment under this agreement for any reason other
than cause or the Executive’s death or disability, then the Executive shall be
entitled to receive from the Companies and the Permitted Assignee, if any (all
of whom shall be jointly and severally liable therefor), all of the
compensation, benefits, and other payments from the Companies which are
described and provided for in subparagraph (d) of this Paragraph 10 (as modified
by this subparagraph (e)); provided, however, that (i) for purposes of this
subparagraph (e) the Ending Date shall be two (2) years after the effective date
of such termination, and the aggregate Base Salary payable under subparagraph
(d)(i) (as modified by this subparagraph (e)) for all periods through the Ending
Date shall be paid to the Executive in a lump sum without regard to Other
Employment not later than thirty (30) days after the effective date of such
termination, (ii) the minimum annual incentive bonus payable under subparagraph
(d)(ii) shall be paid to the Executive not later than thirty (30) days after the
effective date of such termination (with any balance of such annual incentive
bonus being payable as provided in such subparagraph (d)(ii)), and (iii) the
amount payable under subparagraph (d)(iii) (as modified by this subparagraph
(e)) shall be one hundred percent (100%) of the Base Salary in effect on the
effective date of such termination and shall be paid to the Executive in a lump
sum not later than thirty (30) days after the effective date of such
termination.

(f) Constructive Termination. If at any time during the term of this agreement
the Board, the Chief Executive Officer of CSGS, the President of CSGS, or a
Permitted Assignee materially alters the duties and responsibilities of the
Executive provided for in Paragraph 1 or assigns to the Executive duties and
responsibilities materially inappropriate to the chief legal officer of the
Companies without the Executive’s written consent, then, at the election of the
Executive (such election to be made by written notice from the Executive to the
Board or the Permitted Assignee, as may be appropriate in the circumstances),
(i) such action by the Board, the Chief Executive Officer of CSGS, the President
of CSGS, or such Permitted Assignee shall constitute a constructive termination
of the Executive’s employment by the Companies for a reason other than cause
(the “Constructive Termination”), (ii) the Executive thereupon may resign from
his offices and positions with the Companies and shall not be obligated to
perform any further services of any kind to or for the Companies, and (iii) the
Executive shall be entitled to receive from the Companies (and the Permitted
Assignee, if applicable) at the applicable times all of the compensation,
benefits, and other payments described in subparagraph (d) or subparagraph
(e) of this Paragraph 10 (whichever may be applicable), as if the effective date
of the Executive’s resignation were the effective date of his termination of
employment for purposes of determining such compensation, benefits, and other
payments. Notwithstanding the foregoing provisions of this subparagraph (f),
before exercising any of his rights pursuant to the preceding sentence, the
Executive shall give written notice to the Chief Executive Officer of CSGS
setting forth the Executive’s intent to exercise such rights and specifying the
Constructive Termination which the Executive claims to be the basis for such
intended exercise; and the Companies shall have twenty (20) days after the Chief
Executive Officer has received such notice to take such actions, if any, as the
Companies may deem appropriate to eliminate such claimed Constructive
Termination (without thereby admitting that a Constructive Termination had
occurred). If the Companies so act to eliminate such claimed Constructive
Termination, then the Executive shall not have any rights under this
subparagraph (f) with respect to such claimed Constructive Termination.

 

8



--------------------------------------------------------------------------------

(g) Voluntary Resignation. If the Executive voluntarily resigns as an employee
of the Companies and thereby voluntarily terminates his employment under this
agreement and if none of subparagraphs (a) through (f) of this Paragraph 10 is
applicable to such termination, then the Executive shall be entitled to receive
only the following compensation, benefits, and other payments from the
Companies:

 

  (i) The Base Salary through the effective date of such voluntary resignation;

 

  (ii) Any other amounts earned, accrued, or owed to the Executive under this
agreement but not paid as of the effective date of such voluntary resignation;

 

  (iii) If (and only if) the Executive’s voluntary resignation is effective on
December 31 of a particular calendar year, the Executive’s annual incentive
bonus (if any) for such calendar year, to be paid in accordance with the regular
schedule for its payment; and

 

  (iv) Any other benefits payable to the Executive upon his voluntary
resignation, or to which the Executive otherwise may be entitled, under any
benefit plans or programs of the Companies in effect on the effective date of
such voluntary resignation.

The Executive understands and agrees that if this subparagraph (g) is applicable
to the termination of the Executive’s employment with the Companies, then,
unless his voluntary resignation is effective on December 31 of a particular
calendar year, the Executive will not be entitled to any annual incentive bonus
for the calendar year in which his voluntary resignation becomes effective.

(h) Liquidated Damages. The Executive agrees to accept the compensation,
benefits, and other payments provided for in subparagraph (d), subparagraph (e),
or subparagraph (f) of this Paragraph 10, as the case may be, as full and
complete liquidated damages for any breach of this agreement resulting from the
actual or constructive termination of the Executive’s employment under this
agreement for a reason other than cause or the Executive’s death or disability;
and the Executive shall not have and hereby waives and relinquishes any other
rights or claims in respect of such breach.

(i) Notice of Other Employment and of Benefits. The Executive promptly shall
notify the Companies in writing of (i) his acceptance of the Other Employment
referred to in subparagraph (d) of this Paragraph 10, (ii) the effective date of
such Other Employment, and (iii) the amount of salary, cash bonus, and
consulting fees which the Executive receives or is entitled to receive from the
Other Employment for services performed by him during the period from the
commencement of the Other Employment through the Ending Date. Whenever relevant
for purposes of this Paragraph 10, the Executive also promptly shall notify the
Companies of his receipt from another employer of any benefits of the types
referred to in subparagraphs (b)(iv)

 

9



--------------------------------------------------------------------------------

and (d)(v) of this Paragraph 10. Such information shall be updated by the
Executive whenever necessary to keep the Companies informed on a current basis.

(j) Modification of Benefit Plans or Programs. Nothing contained in this
Paragraph 10 shall obligate the Companies to institute, maintain, or refrain
from changing, amending, or discontinuing any benefit plan or program referred
to in subparagraph (b)(iv) or (d)(v) of this Paragraph 10 so long as such
actions are similarly applicable to senior executives of the Companies
generally.

(k) Rights of Estate. If the Executive dies prior to his receipt of all of the
cash payments to which he may be entitled pursuant to subparagraph (b), (c),
(d), (e), (f), or (g) of this Paragraph 10 if any such subparagraph becomes
applicable, then the unpaid portion of such cash payments shall be paid by the
Companies to the personal representative of the Executive’s estate at the same
time or times that the payments would have been made to the Executive if he
still were living.

(l) Excess Parachute Payments. If any of the payments required to be made to the
Executive pursuant to subparagraph (d), (e), or (f) of this Paragraph 10
constitute “excess parachute payments” within the meaning of Section 280G of the
Internal Revenue Code of 1986, as amended, and any regulations thereunder, and
the Executive becomes liable for any excise tax on such “excess parachute
payments” and any interest or penalties thereon (such excise tax, interest, and
penalties, collectively, the “Tax Penalties”), then the Companies (and the
Permitted Assignee, if applicable) promptly shall make a cash payment (the
“Additional Payment”) to the Executive in an amount equal to the Tax Penalties.
The Companies also promptly shall make an additional cash payment to the
Executive in an amount rounded to the nearest $100.00 which is equal to any
additional income, excise, and other taxes (using the individual tax rates
applicable to the Executive for the year for which such Tax Penalties are owed)
for which the Executive will be liable as a result of the Executive’s receipt of
the Additional Payment (the additional cash payment provided for in this
sentence being referred to as a “Gross-Up Payment”). In addition, the Executive
shall be entitled to promptly receive from the Companies (and the Permitted
Assignee, if applicable) a further Gross-Up Payment in respect of each prior
Gross-Up Payment until the amount of the last Gross-Up Payment is less than
$100.00.

11. Nondisclosure. During the term of this agreement and thereafter, the
Executive shall not, without the prior written consent of the Board or a person
(other than the Executive) so authorized by the Board, disclose or use for any
purpose (except in the course of his employment under this agreement and in
furtherance of the business of the Companies or any of their respective
subsidiaries) any confidential information, trade secrets, or proprietary data
of the Companies or any of their respective subsidiaries (collectively, for
purposes of this agreement, “Confidential Information”); provided, however, that
Confidential Information shall not include any information then known generally
to the public or ascertainable from public or published information (other than
as a result of unauthorized disclosure by the Executive) or any information of a
type not otherwise considered confidential by persons engaged in the same
business or a business similar to that conducted by the Companies or their
respective subsidiaries, as the case may be.

 

10



--------------------------------------------------------------------------------

12. Successors and Assigns. This agreement and all rights under this agreement
shall be binding upon, inure to the benefit of, and be enforceable by the
parties hereto and their respective personal or legal representatives,
executors, administrators, heirs, distributees, devisees, legatees, successors,
and assigns. This agreement is personal in nature, and none of the parties to
this agreement shall, without the written consent of the others, assign or
transfer this agreement or any right or obligation under this agreement to any
other person or entity, except as permitted by Paragraph 14.

13. Notices. For purposes of this agreement, notices and other communications
provided for in this agreement shall be deemed to be properly given if delivered
personally or sent either by next-business-day prepaid express delivery by a
recognized national express delivery service or by United States certified mail,
return receipt requested, postage prepaid, in either case addressed as follows:

 

If to the Executive:

  

Joseph T. Ruble

c/o CSG Systems, Inc.

7887 East Belleview Avenue, Suite 1000

Englewood, Colorado 80111

If to the Companies:

  

CSG Systems International, Inc.
and CSG Systems, Inc.

7887 East Belleview Avenue, Suite 1000

Englewood, Colorado 80111

Attn: Chief Executive Officer,

or to such other address as either party may have furnished to the other party
in writing in accordance with this paragraph. Such notices or other
communications shall be effective only upon receipt.

14. Merger, Consolidation, Sale of Assets. In the event of (a) a merger of
Systems with another corporation (other than CSGS) in a transaction in which
Systems is not the surviving corporation, (b) the consolidation of Systems into
a new corporation resulting from such consolidation, (c) the sale or other
disposition of all or substantially all of the assets of Systems, the Companies
may assign this agreement and all of the rights and obligations of the Companies
under this agreement to the surviving, resulting, or acquiring entity (for
purposes of this agreement, a “Permitted Assignee”); provided, that such
surviving, resulting, or acquiring entity shall in writing assume and agree to
perform all of the obligations of the Companies under this agreement; and
provided further, that the Companies shall remain jointly and severally liable
for the performance of the obligations of the Companies under this agreement in
the event of a failure of the Permitted Assignee to perform its obligations
under this agreement.

15. Change of Control. For purposes of this agreement, a “Change of Control”
shall be deemed to have occurred upon the happening of any of the following
events:

 

  (a)

CSGS is merged or consolidated into another corporation, and immediately after
such merger or consolidation becomes effective the holders of a majority of the
outstanding shares of voting capital stock of

 

11



--------------------------------------------------------------------------------

 

CSGS immediately prior to the effectiveness of such merger or consolidation do
not own (directly or indirectly) a majority of the outstanding shares of voting
capital stock of the surviving or resulting corporation in such merger or
consolidation,

 

  (b) CSGS ceases to own (directly or indirectly) a majority of the outstanding
shares of voting capital stock of Systems (unless such event results from the
merger of Systems into CSGS, with no change in the ownership of the voting
capital stock of CSGS, or from the dissolution of Systems and the continuation
of its business by CSGS),

 

  (c) Systems is merged or consolidated into a corporation other than CSGS, and
at any time after such merger or consolidation becomes effective CSGS does not
own (directly or indirectly) a majority of the outstanding shares of voting
capital stock of the surviving or resulting corporation in such merger or
consolidation,

 

  (d) the stockholders of Systems vote (or act by written consent) to dissolve
Systems (unless the business of Systems will be continued by CSGS) or to sell or
otherwise dispose of all or substantially all of the property and assets of
Systems (other than to an entity or group of entities which is then under common
ownership (directly or indirectly) with Systems),

 

  (e) any person, entity, or group of persons within the meaning of Sections
13(d) or 14(d) of the Securities Exchange Act of 1934 (the “1934 Act”) and the
rules promulgated thereunder becomes the beneficial owner (within the meaning of
Rule 13d-3 under the 1934 Act) of thirty percent (30%) or more of the
outstanding voting capital stock of CSGS, or

 

  (f) during any period of two consecutive years or less, individuals who at the
beginning of such period constituted the Board of Directors of CSGS cease, for
any reason, to constitute at least a majority of the Board of Directors of CSGS,
unless the election or nomination for election of each new director of CSGS who
took office during such period was approved by a vote of at least seventy-five
percent (75%) of the directors of CSGS still in office at the time of such
election or nomination for election who were directors of CSGS at the beginning
of such period.

16. Miscellaneous. No provision of this agreement may be modified, waived, or
discharged unless such waiver, modification, or discharge is agreed to in
writing and is signed by the Executive and an officer of CSGS (other than the
Executive) so authorized by the Board. No waiver by any party to this agreement
at any time of any breach by any other party of, or compliance by any other
party with, any condition or provision of this agreement to be performed by such
other party shall be deemed to be a waiver of similar or dissimilar provisions
or conditions at the same or any prior or subsequent time. No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter of this agreement have been made by any party that are not
expressly set forth in this agreement.

 

12



--------------------------------------------------------------------------------

17. Representations of Companies. The Companies severally represent and warrant
to the Executive that they have full legal power and authority to enter into
this agreement, that the execution and delivery of this agreement by the
Companies have been duly authorized by their respective boards of directors, and
that the performance of their respective obligations under this agreement will
not violate any agreement between the Companies, or either of them, and any
other person, firm, or organization.

18. Non-Solicitation of Employees. For a period of one (1) year after the
effective date of the termination of the Executive’s employment under this
agreement for any reason, whether voluntarily or involuntarily and with or
without cause, without the prior written consent of CSGS the Executive agrees
(i) not to directly or indirectly employ, solicit for employment, assist any
other person in employing or soliciting for employment, or advise or recommend
to any other person that such other person employ or solicit for employment any
person who then is an employee of the Companies (or either of them) or any of
the respective subsidiaries of the Companies and (ii) not to recommend to any
then employee of the Companies (or either of them) or any of the respective
subsidiaries of the Companies that such employee leave the employ of such
employer.

19. Post-Termination Noncompetition. Because the Confidential Information known
to or developed by the Executive during his employment by the Companies
encompasses at the highest level information concerning the plans, strategies,
products, operations, and existing and prospective customers of the Companies
and could not practically be disregarded by the Executive, the Executive
acknowledges that his provision of executive services to a competitor of the
Companies or either of them soon after the termination of the Executive’s
employment by the Companies would inevitably result in the use of the
Confidential Information by the Executive in his performance of such executive
services, even if the Executive were to use his best efforts to avoid such use
of the Confidential Information. To prevent such use of the Confidential
Information and the resulting unfair competition and wrongful appropriation of
the goodwill and other valuable proprietary interests of the Companies, the
Executive agrees that for a period of one (1) year after the termination of his
employment by the Companies for any reason, whether voluntarily or involuntarily
and with or without cause, the Executive will not, directly or indirectly:

 

  (a) engage, whether as an employee, agent, consultant, independent contractor,
owner, partner, member, or otherwise, in a business activity which then competes
in a material way with a business activity then being actively engaged in by the
Companies or either of them;

 

  (b) solicit or recommend to any other person that such period solicit any then
customer of the Companies or either or them, which customer also was a customer
of the Companies or either of them at any time during the one (1) year period
prior to the termination of the Executive’s employment by the Companies, for the
purpose of obtaining the business of such customer in competition with the
Companies or either of them; or

 

13



--------------------------------------------------------------------------------

  (c) induce or attempt to induce any then customer or prospective customer of
the Companies or either of them to terminate or not commence a business
relationship with the Companies or either of them.

The Companies and the Executive acknowledge and agree that the restrictions
contained in this Paragraph 19 are both reasonable and necessary in view of the
Executive’s positions with the Companies and that the Executive’s compensation
and benefits under this agreement are sufficient consideration for the
Executive’s acceptance of such restrictions. Nevertheless, if any of the
restrictions contained in this Paragraph 19 are found by a court having
jurisdiction to be unreasonable, or excessively broad as to geographic area or
time, or otherwise unenforceable, then the parties intend that the restrictions
contained in this Paragraph 19 be modified by such court so as to be reasonable
and enforceable and, as so modified by the court, be fully enforced. Nothing
contained in this paragraph shall be construed to preclude the investment by the
Executive of any of his assets in any publicly owned entity so long as the
Executive has no direct or indirect involvement in the business of such entity
and owns less than 2% of the voting equity securities of such entity. Nothing
contained in this paragraph shall be construed to preclude the Executive from
becoming employed by or serving as a consultant to or having dealings with a
publicly owned entity one of whose businesses is a competitor of the Companies
or either of them so long as such employment, consultation, or dealings do not
directly or indirectly involve or relate to the business of such entity which is
a competitor of the Companies or either of them.

20. Joint and Several Obligations. All of the obligations of the Companies under
this agreement are joint and several; and neither the bankruptcy, insolvency,
dissolution, merger, consolidation, or reorganization nor the cessation of
business or corporate existence of one of the Companies shall affect, impair, or
diminish the obligations under this agreement of the other of the Companies. The
compensation and benefits to which the Executive is entitled under this
agreement are aggregate compensation and benefits, and the payment of such
compensation or the provision of such benefits by one of the Companies shall to
the extent of such payment or provision satisfy the obligations of the other of
the Companies. The Companies may agree between themselves as to which of them
will be responsible for some or all of the Executive’s compensation and benefits
under this agreement, but any such agreement between the Companies shall not
diminish to any extent the joint and several liability of the Companies to the
Executive for all of such compensation and benefits.

21. Injunctive Relief. The Executive acknowledges that his violation of the
provisions and restrictions contained in Paragraphs 11, 18, and 19 could cause
significant injury to the Companies for which the Companies would have no
adequate remedy at law. Accordingly, the Executive agrees that the Companies
will be entitled, in addition to any other rights and remedies that then may be
available to the Companies, to seek and obtain injunctive relief to prevent any
breach or potential breach of any of the provisions and restrictions contained
in Paragraph 11, 18, or 19.

22. Dispute Resolution. Subject to the provisions of Paragraph 21, any claim by
the Executive or the Companies arising from or in connection with this
agreement, whether based on contract, tort, common law, equity, statute,
regulation, order, or otherwise (a “Dispute”), shall be resolved as follows:

 

  (a) Such Dispute shall be submitted to mandatory and binding arbitration at
the election of either the Executive or the particular Company involved (the
“Disputing Party”). Except as otherwise provided in this Paragraph 22, the
arbitration shall be pursuant to the Commercial Arbitration Rules of the
American Arbitration Association (the “AAA”).

 

14



--------------------------------------------------------------------------------

  (b) To initiate the arbitration, the Disputing Party shall notify the other
party in writing within 30 days after the occurrence of the event or events
which give rise to the Dispute (the “Arbitration Demand”), which notice shall
(i) describe in reasonable detail the nature of the Dispute, (ii) state the
amount of any claim, (iii) specify the requested relief, and (iv) name an
arbitrator who (A) has been licensed to practice law in the U.S. for at least
ten years, (B) has no past or present relationship with either the Executive or
the Companies, and (C) is experienced in representing clients in connection with
employment related disputes (the “Basic Qualifications”). Within fifteen
(15) days after the other party’s receipt of the Arbitration Demand, such other
party shall serve on the Disputing Party a written statement (i) answering the
claims set forth in the Arbitration Demand and including any affirmative
defenses of such party, (ii) asserting any counterclaim, which statement shall
(A) describe in reasonable detail the nature of the Dispute relating to the
counterclaim, (B) state the amount of the counterclaim, and (C) specify the
requested relief, and (iii) naming a second arbitrator satisfying the Basic
Qualifications. Promptly, but in any event within five (5) days thereafter, the
two arbitrators so named shall select a third neutral arbitrator from a list
provided by the AAA of potential arbitrators who satisfy the Basic
Qualifications and who have no past or present relationship with the parties’
counsel, except as otherwise disclosed in writing to and approved by the
parties. The arbitration will be heard by a panel of the three arbitrators so
chosen (the “Arbitration Panel”), with the third arbitrator so chosen serving as
the chairperson of the Arbitration Panel. Decisions of a majority of the members
of the Arbitration Panel shall be determinative.

 

  (c) The arbitration hearing shall be held in Denver, Colorado. The Arbitration
Panel is specifically authorized to render partial or full summary judgment as
provided for in the Federal Rules of Civil Procedure. The Arbitration Panel will
have no power or authority, under the Commercial Arbitration Rules of the AAA or
otherwise, to relieve the parties from their agreement hereunder to arbitrate or
otherwise to amend or disregard any provision of this agreement, including,
without limitation, the provisions of this Paragraph 22.

 

  (d)

If an arbitrator refuses or is unable to proceed with arbitration proceedings as
called for by this Paragraph 22, such arbitrator shall be replaced by the party
who selected such arbitrator or, if such arbitrator was selected by the two
party-appointed arbitrators, by such two party-appointed arbitrators’ selecting
a new third arbitrator in accordance with Paragraph 22(b), in either case within
five (5) days after such declining or withdrawing arbitrator’s giving notice of
refusal or inability to proceed. Each such replacement arbitrator

 

15



--------------------------------------------------------------------------------

 

shall satisfy the Basic Qualifications. If an arbitrator is replaced pursuant to
this Paragraph 22(d) after the arbitration hearing has commenced, then a
rehearing shall take place in accordance with the provisions of this Paragraph
22(d) and the Commercial Arbitration Rules of the AAA.

 

  (e) Within ten (10) days after the closing of the arbitration hearing, the
Arbitration Panel shall prepare and distribute to the parties a writing setting
forth the Arbitration Panel’s finding of facts and conclusions of law relating
to the Dispute, including the reason for the giving or denial of any award. The
findings and conclusions and the award, if any, shall be deemed to be
confidential information.

 

  (f) The Arbitration Panel is instructed to schedule promptly all discovery and
other procedural steps and otherwise to assume case management initiative and
control to effect an efficient and expeditious resolution of the Dispute. The
Arbitration Panel is authorized to issue monetary sanctions against either party
if, upon a showing of good cause, such party is unreasonably delaying the
proceeding.

 

  (g) Any award rendered by the Arbitration Panel will be final, conclusive, and
binding upon the parties, and any judgment on such award may be entered and
enforced in any court of competent jurisdiction.

 

  (h) Each party will bear a pro rata share of all fees, costs, and expenses of
the arbitrators; and, notwithstanding any law to the contrary, each party will
bear all of the fees, costs, and expenses of his or its own attorneys, experts,
and witnesses. However, in connection with any judicial proceeding to compel
arbitration pursuant to this agreement or to enforce any award rendered by the
Arbitration Panel, the prevailing party in such a proceeding will be entitled to
recover reasonable attorneys’ fees and expenses incurred in connection with such
proceedings, in addition to any other relief to which such party may be
entitled.

 

  (i) Nothing contained in the preceding provisions of this Paragraph 22 shall
be construed to prevent either party from seeking from a court a temporary
restraining order or other injunctive relief pending final resolution of a
Dispute pursuant to this Paragraph 22.

23. No Duty to Seek Employment. The Executive shall not be under any duty or
obligation to seek or accept other employment following the termination of his
employment by the Companies; and, except as expressly provided in subparagraphs
(b)(iv), (d)(i), and (d)(v) of Paragraph 10, no amount, payment, or benefit due
the Executive under this agreement shall be reduced, suspended, or discontinued
if the Executive accepts such other employment.

24. Withholding of Taxes. The Companies may withhold from any amounts payable to
the Executive under this agreement all federal, state, and local taxes which are
required to be so withheld by any applicable law or governmental regulation or
ruling.

 

16



--------------------------------------------------------------------------------

25. Validity. The invalidity or unenforceability of any provision or provisions
of this agreement shall not affect the validity or enforceability of any other
provision of this agreement, which other provision shall remain in full force
and effect; nor shall the invalidity or unenforceability of a portion of any
provision of this agreement affect the validity or enforceability of the balance
of such provision.

26. Counterparts. This document may be executed in one or more counterparts,
each of which shall be deemed to be an original and all of which together shall
constitute a single agreement.

27. Headings. The headings of the paragraphs contained in this document are for
reference purposes only and shall not in any way affect the meaning or
interpretation of any provision of this agreement.

28. Applicable Law. This agreement shall be governed by and construed in
accordance with the internal substantive laws, and not the choice of law rules,
of the State of Colorado.

IN WITNESS WHEREOF, the Companies and the Executive have executed this agreement
on the day and year first above written.

 

CSG SYSTEMS INTERNATIONAL, INC.,

a Delaware corporation

By:  

/s/ Neal C. Hansen

  Neal C. Hansen, Chairman of the Board and Chief Executive Officer

CSG SYSTEMS, INC., a Delaware corporation

By:  

/s/ Neal C. Hansen

  Neal C. Hansen, Chairman of the Board and Chief Executive Officer

/s/ Joseph T. Ruble

Joseph T. Ruble

 

17